DETAILED ACTION
The amendment filed 5/5/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the prior rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taylor (US 4,832,125) who teaches an anchoring ridge that is concave (26, fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelip et al. (US 2016/0090801) in view of Taylor (US 4,832,125).   Hazelip et al. discloses a radially expandable downhole tool for bearing axial loads upon .  
Hazelip et al. do not disclose that the hardened anchoring surface is concave.  Taylor teaches an anchoring surface comprising a concave ridge (26, figure 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the anchoring surface of Hazelip et al. as concave, as taught by Taylor, since in order to further provide a “tight gripping and sealing engagement” (Taylor, col. 3, lines 30-31) since choosing from a finite number of identified, predictable solutions (for shape of a downhole anchoring surface) with a reasonable expectation of success is considered obvious to one of ordinary skill.
In regard to claim 3, neither Hazelip et al. nor Taylor disclose that the surface is hardened to a depth of .1-.3 inches. Hazelip et al. do disclose that the surface is hardened (paragraph 42).  It is considered obvious to one of ordinary skill in the art before the time of filing to modify Hazelip et al. to harden the surface to a depth of 0.1-0.3 inches since Hazelip et al. does disclose hardening and one of ordinary skill would .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelip et al. in view of Taylor as applied to claim 11 above, and further in view of Webber (US 4,663,513).  Hazelip et al. and Taylor disclose all the limitations of this claim, as applied to claim 11 above, except for disclosing that the hardening is done laser transformation hardening or that the hardening is to a depth ranging between 0.1-0.3 inches.  Webber discloses that laser transformation hardening as a known process for hardening (col. 1, lines 14-45).  It would have been obvious to one of ordinary skill in the art before the time of filing to use laser transformation hardening for the hardening of the surfaces of Hazelip et al., since choosing from a finite number of identified predictable solutions (for hardening) with a reasonable expectation of success is considered obvious to one of ordinary skill.  Hazelip et al. does disclose that the surface is hardened (paragraph 42).  It is considered obvious to one of ordinary skill in the art before the time of filing to modify Hazelip et al. in view of Taylor to harden the surface to a depth of 0.1-0.3 inches since Hazelip et al. does disclose hardening and one of ordinary skill would have good reason to choose any depth less than a total height of the ridge to be hardened (in order to provide the maximum hardening benefits to the ridge).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McMahan (US 7,360,592) also discloses concave anchoring surfaces for use downhole (fig 2, 16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/19/2021